In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Velasquez, J.), dated February 2, 2010, as denied his motion for summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff was attempting to board a bus owned and operated by the defendant Manhattan and Bronx Surface Transit Operating Authority and the defendant New York City Transit Authority and driven by the defendant Toney Robinson (hereinafter collectively the defendants). He allegedly was injured when, while attempting to board the bus, the bus doors were closed on him before he was completely on the bus and the bus began to move, dragging him and causing him to strike a bus-stop sign. The plaintiff commenced this action against the defendants and thereafter moved for summary judgment on the issue of liability. The Supreme Court denied the motion. We affirm.
The plaintiff demonstrated his prima facie entitlement to judgment as a matter of law. In opposition, however, the defendants raised triable issues of fact regarding the plaintiff’s comparative fault (see Ortiz v Pina, 298 AD2d 509, 510 [2002]; Shea v New York City Tr. Auth., 289 AD2d 558, 559 [2001]; Gross v New York City Tr. Auth., 256 AD2d 128, 130 [1998]). *756Accordingly, the Supreme Court correctly denied the plaintiffs motion for summary judgment on the issue of liability.
In light of our determination, the parties’ remaining contentions need not be addressed. Dillon, J.E, Flo'rio, Balkin and Eng, JJ., concur.